
	
		112th CONGRESS
		1st Session
		S. 1759
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To facilitate the hosting in the United
		  States of the 34th America's Cup by authorizing certain eligible vessels to
		  participate in activities related to the competition.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Cup Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)34th america’s cupThe term 34th America’s
			 Cup—
				(A)means the sailing competitions, commencing
			 in 2011, to be held in the United States in response to the challenge to the
			 defending team from the United States, in accordance with the terms of the
			 America’s Cup governing Deed of Gift, dated October 24, 1887; and
				(B)if a United States yacht club successfully
			 defends the America’s Cup, includes additional sailing competitions conducted
			 by America’s Cup Race Management during the 1-year period beginning on the last
			 date of such defense.
				(2)America’s cup race managementThe term America’s Cup Race
			 Management means the entity established to provide for independent,
			 professional, and neutral race management of the America’s Cup sailing
			 competitions.
			(3)Eligibility certificationThe term Eligibility
			 Certification means a certification issued under section 4.
			(4)Eligible vesselThe term eligible vessel means
			 a competing vessel or supporting vessel of any registry that—
				(A)is recognized by America’s Cup Race
			 Management as an official competing vessel, or supporting vessel of, the 34th
			 America’s Cup, as evidenced in writing to the Administrator of the Maritime
			 Administration of the Department of Transportation;
				(B)transports not more than 25 individuals, in
			 addition to the crew;
				(C)is not a ferry (as defined under
			 section
			 2101(10b)) of title 46, United States Code;
				(D)does not transport individuals in
			 point-to-point service for hire; and
				(E)does not transport merchandise between
			 ports in the United States.
				(5)Supporting vesselThe term supporting vessel
			 means a vessel that is operating in support of the 34th America’s Cup
			 by—
				(A)positioning a competing vessel on the race
			 course;
				(B)transporting equipment and supplies
			 utilized for the staging, operations, or broadcast of the competition;
			 or
				(C)transporting individuals who—
					(i)have not purchased tickets or directly paid
			 for their passage; and
					(ii)who are engaged in the staging, operations,
			 or broadcast of the competition, race team personnel, members of the media, or
			 event sponsors.
					3.Authorization of eligible
			 vesselsNotwithstanding
			 sections 55102, 55103, and 55111 of title 46, United States Code, an eligible
			 vessel, operating only in preparation for, or in connection with, the 34th
			 America’s Cup competition, may position competing vessels and may transport
			 individuals and equipment and supplies utilized for the staging, operations, or
			 broadcast of the competition from and around the ports in the United
			 States.
		4.Certification
			(a)RequirementA vessel may not operate under section 3
			 unless the vessel has received an Eligibility Certification.
			(b)IssuanceThe Administrator of the Maritime
			 Administration of the Department of Transportation is authorized to issue an
			 Eligibility Certification with respect to any vessel that the Administrator
			 determines, in his or her sole discretion, meets the requirements set forth in
			 section 2(4).
			5.EnforcementNotwithstanding sections 55102, 55103, and
			 55111 of title 46, United States Code, an Eligibility Certification shall be
			 conclusive evidence to the Secretary of the Department of Homeland Security of
			 the qualification of the vessel for which it has been issued to participate in
			 the 34th America’s Cup as a competing vessel or a supporting vessel.
		6.PenaltyAny vessel participating in the 34th
			 America’s Cup as a competing vessel or supporting vessel that has not received
			 an Eligibility Certification or is not in compliance with section 12112 of
			 title 46, United States Code, shall be subject to the applicable penalties
			 provided in chapters 121 and 551 of title 46, United States Code.
		7.Vessel documentation
			 exemption
			(a)In
			 generalNotwithstanding sections 12112 and 12132 and chapter 551
			 of title 46, United States Code, the Secretary of the department in which the
			 Coast Guard is operating may issue a certificate of documentation with a
			 coastwise endorsement for each of the following vessels:
				(1)LNG GEMINI (United
			 States official number 595752).
				(2)LNG LEO (United
			 States official number 595753).
				(3)LNG VIRGO (United
			 States official number 595755).
				(b)Limitation on
			 operationCoastwise trade authorized under subsection (a) shall
			 be limited to carriage of natural gas, as that term is defined in section 3(13)
			 of the Deepwater Port Act of 1974 (33 U.S.C. 1502(13)).
			(c)Termination of
			 effectiveness of endorsementsThe coastwise endorsement issued
			 under subsection (a) for a vessel shall expire on the date of the sale of the
			 vessel by the owner of the vessel on the date of enactment of this Act to a
			 person who is not related by ownership or control to such owner.
			8.Operation of dry dock
			 in Ketchikan, AlaskaA vessel
			 transported in Dry Dock #2 (State of Alaska registration AIDEA FDD–2) is not
			 merchandise for purposes of section 55102 of title 46, United States Code, if,
			 during such transportation, Dry Dock #2 remains connected by a utility or other
			 connecting line to pierside moorage located in Ketchikan, Alaska.
		
	
		
			Passed the Senate
			 November 3, 2011.
			
			Secretary
		
	
	
	
